DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the amendment filed 09/14/2021. Claims 1-20 are currently pending with claims 9-20 previously withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US PG Pub. 2012/0104923) in view of Tanner (US Pat. 2,341,961) and Hirai et al. (US PG Pub. 2005/0235682).
Regarding claim 1, Jung discloses a vacuum adiabatic body (1, Fig. 2) comprising: a first plate (110) having a first prescribed shape defining an inner wall of a compartment (inner case 110 forming storage compartment 111, Paragraph 45); a second plate (120) having a second prescribed shape spaced from the first plate and defining an outer wall of the compartment (outer case 120, Paragraph 45), wherein a first temperature inside the compartment (111) is configured to be different from a second temperature outside the compartment (refrigerated compartment 111 would be configured to be at a first temperature colder than a second temperature outside of the compartment); a space (130) between the first and second plates that has a third temperature that is different from the first and second temperatures (vacuum space 130 would have a third temperature that is different from the first and second temperatures); a support bar (140) provided between the first and second plates in the space between the first and second plates (paragraph 49); a heat resistance assembly (sealing member 200) that minimizes a heat transfer amount between the first plate and the second plate (paragraph 88).
Jung does not explicitly teach a conduit that extends from inside the compartment to outside the compartment, the conduit passing over an end of the compartment; wherein refrigerant flows through the conduit.
Tanner teaches the concept of an insulated body surrounding a cooled compartment (chamber 11) including a conduit (refrigerant conduits 17, 21, Fig. 1) that extends from inside the compartment to outside the compartment (shown extending from evaporator 16 inside compartment to condenser 18 and compressor 19 outside of the compartment), the conduit passing over an end of the compartment (conduits 17, 21 
Jung further does not explicitly teach a port through which air of the space is exhausted
Hirai teaches the concept of a vacuum adiabatic body (1) defining a refrigerated storage compartment including a port (26, Fig. 3) through which air of the space is exhausted (paragraph 60) to provide a means to evacuate the vacuum space. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the vacuum adiabatic body of Jung to have a port through which air of the space is exhausted taught by Hirai in order to provide a simple way to evacuate and seal the space to form a vacuum insulated storage space.
Regarding claim 2, Jung as modified discloses the vacuum adiabatic body according to claim 1, and Tanner further teaches wherein the conduit comprises a first tube (17) and a second tube (21) through which a refrigerant flows, wherein refrigerant in the first tube has a temperature different from a temperature of refrigerant in the second tube (temperature of refrigerant in tube downstream of condenser would have a different temperature than the suction tube 21).
Regarding claim 3, Jung as modified discloses the vacuum adiabatic body according to claim 2, and Tanner further teaches wherein a heat exchanger (16) is provided inside the compartment (evaporator 16 inside compartment 11) and another heat exchanger is provided outside the compartment (condenser 18 outside compartment 11).
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US PG Pub. 2012/0104923) in view of Tanner (US Pat. 2,341,961) and Hirai et al. (US PG Pub. 2005/0235682), further in view of Itsuki et al. (US PG Pub. 2006/0266075).
Regarding claim 4, Jung as modified discloses the vacuum adiabatic body according to claim 3, and Tanner further teaches wherein the first and second tubes are surrounded by a cover member (cover shown covering 17 and 21 along the side wall) but does not explicitly teach a regeneration adiabatic member so as to be heat-exchanged with each other.
Itsuki teaches the concept of a vacuum adiabatic body including heat exchangers connected by first and second tubes (6A, 6B) surrounded by a regeneration adiabatic member (exchanger 65 within insulating material 47) so as to be heat-exchanged with 
Regarding claim 5, Jung as modified discloses the vacuum adiabatic body according to claim 4, and Itsuki further teaches wherein the regeneration adiabatic member (65 and 47) extends along at least one of an outside of the outer wall and an inside of the inner wall (the regeneration adiabatic member 65 of Itsuki when added to the tubes of Tanner would extend along at least one of an outside of the outer wall and an inside of the inner wall of the chamber wall of Tanner, Fig. 1).
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US PG Pub. 2012/0104923) in view of Tanner (US Pat. 2,341,961), Hirai et al. (US PG Pub. 2005/0235682) and Itsuki et al. (US PG Pub. 2006/0266075), further in view of Kuehl et al. (US PG Pub. 2013/0256319).
Regarding claims 6 and 7
Kuehl teaches the concept of a vacuum adiabatic body including first and second tubes (94A, 94B) surrounded by a regeneration adiabatic member (tube holding portion shown between fittings 96A, 96B, Figures. 7 and 9), wherein the regeneration adiabatic member extends in a direction perpendicular to a direction in which a sealing part protrudes from the outer wall (middle tube holding portion of the regeneration adiabatic member shown extending horizontally with tubes extending into the chamber 92 and perpendicular to the ends of the sealing parts of fittings 96A, 96B shown extending vertically along sides of panel 16 to seal the panel), and the sealing part seals the first plate to the second plate (paragraph 36); wherein the regeneration adiabatic member (portion contacting tubes between 96A, 96B) comes into contact with a sealing part (96A, 96B) that seals the first plate to the second plate, the first plate, and the second plate (paragraph 36) as an alternative arrangement to seal the first and second plates while allowing for the passage of cooling tubes for providing cooling to the inside of the compartment. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the vacuum adiabatic body of Jung to have the regeneration adiabatic member extend in a direction perpendicular to a direction in which a sealing part protrudes from the outer wall, and the sealing part seals the first plate to the second plate; wherein the regeneration adiabatic member comes into contact with a sealing part that seals the first plate to the second plate, the first plate, and the second plate taught by Kuehl in order to provide an alternative way to seal the vacuum space while providing for passage of the cooling tubes for the refrigeration and cooling of the interior storage compartment.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US PG Pub. 2012/0104923) in view of Tanner (US Pat. 2,341,961) and Hirai et al. (US PG Pub. 2005/0235682), further in view of Hiemeyer et al. (US PG Pub. 2016/0178269).
Regarding claim 8, Jung as modified discloses the vacuum adiabatic body according to claim 1, and Hirai further teaches wherein the port comprises an exhaust port (26, paragraph 60 of Hirai) and Jung further teaches a getter to exhaust the air in the space and to maintain the space in a vacuum state (paragraph 57 of Jung).
Although the port of Hirai may not explicitly be an exhaust and getter port, Hiemeyer teaches the concept of arranging a getter in the direct vicinity of the evacuation port in order to obtain a particularly efficient vacuum (paragraph 12). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the vacuum adiabatic body of Jung to have the port be a getter and exhaust port taught by Hiemeyer in order to obtain a particularly efficient vacuum for the vacuum adiabatic body.
Response to Arguments
Applicant’s arguments, see Remarks page 8, filed 09/14/2021, with respect to the drawings have been fully considered and are persuasive.  The objection of the drawings has been withdrawn.
Applicant’s arguments, see Remarks page 10, with respect to the 35 U.S.C. 112(b) rejections of claims 3-7 have been fully considered and are persuasive.  The rejections of claims 3-7 have been withdrawn.
Applicant’s arguments, see Remarks pages 10-15, with respect to the rejection(s) of claim(s) 1-8 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Jung in view of Tanner and Hirai.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH F TRPISOVSKY whose telephone number is (571)270-5296. The examiner can normally be reached M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH F TRPISOVSKY/Primary Examiner, Art Unit 3763